Citation Nr: 1230004	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from April 10, 2008 to May 8, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied a disability evaluation greater than 30 percent for the service-connected PTSD.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2011, the Board remanded the case for further evidentiary development.  In relevant part, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran a VA psychiatric examination.  The Veteran underwent the requested VA examination in May 2011.  Thus, there is substantial compliance with the Board's Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

By a March 2012 rating action, the AOJ granted an increased evaluations of 50 percent, effective from April 10, 2008 (date of receipt of the increased rating claim), and of 100 percent, effective from May 9, 2011, for the Veteran's PTSD.  As the Veteran has been awarded the highest disability rating of 100 percent available for his PTSD as of May 9, 2011, the issue has been framed as identified above-in other words to address only that portion of the current appeal when he was not in receipt of a 100 percent disability rating for his service-connected PTSD (from April 10, 2008 to May 8, 2011).  Also in March 2012, the Veteran was provided a supplemental statement of the case (SSOC).  

The issue of entitlement to a TDIU is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

From April 10, 2008 to May 8, 2011, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

From April 10, 2008 to May 8, 2011, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a pre-decisional letter dated in April 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Further, the April 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the April 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has further obtained records of the Veteran's award of disability benefits from the Social Security Administration (SSA).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the issue on appeal were obtained in May 2008 and May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, VA has no duty to inform or assist that has not been met.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has found that staged ratings are not warranted in this claim beyond those already assigned.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran contends that he is entitled to a rating in excess of 50 percent from April 10, 2008, to May 8, 2011, for his service-connected PTSD due to the severity and frequency of his symptomatology.  (As noted in the Introduction above, the Veteran was awarded a 100 percent disability rating as of May 9, 2011.  As this is the highest rating available for PTSD, the Board will not disturb the rating from May 9, 2011.)  The Board finds, however, that the pertinent medical findings, as shown in VA treatment records and the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to this diagnostic code, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, the Veteran was afforded a VA examination in May 2008.  At that examination, the Veteran was noted to be alert and oriented, with no sign of psychotic symptomatology.  His thought processes were found to be connected, coherent, and relevant, and his memory was intact for both recent and remote events.  Mood was angry and agitated.  The Veteran reported that he has "nothing to do" with the two children from his first marriage but stated that he had been married for 31 years to his second wife, for whom he was noted to have a "strong dislike."  He reported having problems with sleep, including nightmares two three nights per week, and intrusive memories triggered by current news of war.  He stated that he was angry often and had poor concentration.  He also reported an exaggerated startle response, periodic depression, and occasional suicidal ideation.  The Veteran stated he had lost his last job due to his knee problems.  He also reported a history of legal problems due to physical altercations.  Psychological testing returned unreliable results due to the Veteran's exaggeration of his symptoms as compared to the examiner's evaluation of the severity of his disorder and the April 2007 VA examination.  The examiner found that the Veteran's PTSD had not worsened since the last VA examination, noting that he had ongoing difficulty managing his aggression.  The examiner noted that the Veteran's thought processes tended to become disjointed, which he opined could "indicate some cognitive slippage."  He was also found to have conflicts with his wife and children.  He was assigned a GAF score of 60.   

The Veteran was afforded another VA examination in May 2010.  At that time, he reported experiencing worsening PTSD symptoms, including lack of sleep and nightmares two to three times per week.  The examiner noted that the Veteran had not had any new legal problems since his last VA examination.  He stated that he frequented both the VFW and the American Legion, where he socialized with three friends and his brother.  He confirmed that he was still married to his wife of 33 years but stated that there was often marital discord, much of which was due to his desire to move away from Ohio.  The examiner noted that the Veteran had begun to reconnect with two of his children and found him to be "committed to his marriage and family" as well as to several long-term friendships.  He stated that he felt "confined" at home in the winter but reported going to the movies at least twice per month as well as multiple visits per week to the VFW or American Legion.  He also reported enjoying yoga class as well as gambling during trips to Las Vegas.  He further denied suicidal or homicidal ideation, although he told the examiner that he thought about suicide frequently.  

The examiner noted that the Veteran had not worked in the past 10 years due to physical problems, not PTSD symptomatology.  He was noted to have no problems with activities of daily living.  No problems with grooming or thought processes were noted, although the Veteran was noted to have some tangential and over-detailed speech.  He claimed to have difficulty with concentration but reported reading the newspaper regularly.  His memory and orientation were found to be normal.  His mood was agitated, with an underlying hostility, but he was found to display an "array of feelings" with only mild constriction of affect.  He stated that he was frustrated about his claim for VA benefits and claimed to experience panic attacks three times per week.  The Veteran also stated that he was often irritable and lacked patience with others.  The examiner again found that the Veteran's self-report of the severity of symptoms did not match the symptoms observed during the examination and documented in his records of ongoing VA treatment.  The examiner assigned the Veteran a GAF score of 58 and noted that his symptoms had not worsened since his prior VA examination.  She found that the Veteran's PTSD symptoms caused reduced reliability and productivity due to distractions and concentration problems but noted that he was able to maintain family and friend relationships and carry out activities of daily living.

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently complained of irritability, difficulty with anger, and nightmares occurring multiple times per week.  In that connection, the Board notes that the Veteran's treating VA psychiatrists have assigned him GAF scores ranging from 52 to 60 and have noted his consistent reports of nightmares, as well as marital and family discord.  However, the Veteran reported in July 2007 that he had reconnected with his son and denied any recent episodes of violence or aggression.  He was noted to be "somewhat" socially isolated at a November 2007 treatment visit, but his treatment provider noted in January 2008 that he had a good relationship with his daughter and maintained a circle of friends with whom he often socialized at the American Legion.  He has been noted to complain on an ongoing basis of anger and frustration, as well as difficulty controlling his impulses.  In addition, his treatment providers have noted that he has reported on occasion some fleeting thoughts of suicide.  However, as noted in September 2007, those thoughts have been found to be "passive" and quickly resolved.  Further, the Veteran occasionally indicated that he had difficulty with controlling his temper and maintaining friendships, although he was noted in May 2009 to have an ongoing solid relationship with his brother and to have enjoyed a recent trip he took to Las Vegas with another friend.  In addition, at a July 2010 VA treatment visit, the Veteran complained of emotional isolation and anger, but he denied problems with controlling his temper or impulses at that visit.  Review of the Veteran's SSA records documents that he was found disabled due primarily to rheumatoid arthritis and inflammatory polyarthropathy, and only secondarily to his PTSD.

The Veteran has also submitted statements in support of his claim for increase and testified before the undersigned Veterans Law Judge in January 2011.  At his hearing, he reported experiencing panic attacks two to three times per week as well as anger outbursts and nightmares.  He stated at the hearing that he did not have any friends and had a difficult relationship with the two children with whom he was still in touch.  He stated that he was getting a divorce and often just wanted to be left alone.  He has reiterated his complaints in multiple written statements to VA.

In summary, the Veteran's symptoms at the May 2008 and May 2010 VA examinations and in VA treatment records dated through 2010 show symptoms such as nightmares and panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Both VA examinations show that the Veteran reported problems with sleep, depressed mood, irritability, and occasional passive thoughts of suicide, as well as occasional problems with impulse control.  These symptoms were also noted by the Veteran's VA treatment providers, who have noted on multiple occasions that the Veteran displayed irritability and anger but fair judgment and improving relationships with his children, as well as a solid support system for his treatment.  He has also been noted on multiple occasions, including at July 2008 and July 2010 VA treatment visits, to struggle with his anger but to have his impulses under control.

The Board does acknowledge that the Veteran has not been employed since approximately 2002 but notes that each of his VA examiners has noted that the Veteran himself attributed that unemployment not to PTSD but to knee problems.  For the period from April 10, 2008, to May 8, 2011, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition, VA treatment records throughout this appeal have shown that the Veteran's GAF scores ranged from 52 to 60.

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 50 percent from April 10, 2008, to May 8, 2011, is not warranted.  Specifically, during this period, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the next higher rating of 70 percent.  In this case, the May 2008 and May 2010 VA examinations and ongoing VA treatment records show that although the Veteran has struggled with his relationship with his wife, which he noted at his January 2011 hearing was ending in divorce, he continued to have improving relationships with his children as well as with his circle of friends.  The totality of the evidence indicates that, for the period from April 10, 2008, to May 8, 2011, the Veteran's occupational and social impairment caused reduced reliability and productivity, a finding that the May 2010 VA examiner made explicitly in her report of examination.  Symptoms such as panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have been shown.  In this regard, the Board acknowledges that the Veteran contended at his May 2010 VA examination, as well as at his January 2011 hearing before the undersigned Veterans Law Judge, that he experiences panic attacks more than once a week.  However, those symptoms-even when combined with his other PTSD symptoms-fail to show occupational and social impairment with deficiencies in most areas.

The Board notes that the reported GAF scores ranging of 52 to 60 are indicative of moderate symptoms.  In this case, the Board finds that the score of 52, assigned to the Veteran repeatedly during the period from April 10, 2008, to May 9, 2011, represents the more severe end of the spectrum illustrated by the GAF range of 51-60 and is consistent with the 50 percent rating assigned during that time period, while scores ranging from 55 to 60 are indicative of mild to moderate symptoms, which is consistent with the 30 percent rating assigned prior to April 10, 2008.  The Board observes that the Veteran had GAF scores of no less than 55 prior to April 10, 2008, which correlates with the 30 percent rating currently assigned for that time period.  Further, his GAF score of 52, assigned by multiple VA examiners and treatment providers for the period from April 10, 2008, to May 8, 2011, corresponds with the rating of 50 percent currently assigned for that time period.  Moreover, the Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

From April 10, 2008, to May 8, 2011, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the 50 percent rating for psychiatric disabilities assigned from April 10, 2008, to May 8, 2011.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 50 percent from April 10, 2008, to May 8, 2011.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent from April 10, 2008, to May 8, 2011, for this service-connected disability.  This claim must be denied.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The evidence of record does not demonstrate, for the period from April 10, 2008 to May 8, 2011, that Veteran's PTSD resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the Veteran's PTSD had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Furthermore, the Veteran reported on multiple occasions to his VA examiners, that he had been let go from his previous employment and was currently unable to work due not to PTSD symptoms but to problems with his right knee.  The evidence does not indicate that, for the period from April 10, 2008 to May 8, 2011, the schedular criteria did not compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent from April 10, 2008, to May 8, 2011, for the service-connected PTSD is denied.  


REMAND

Regrettably, the Board finds that remand is again necessary for further evidentiary development for the issue of entitlement to a TDIU.  In this regard, the Board acknowledges that the Veteran has asserted a claim of unemployability due in part to his service-connected PTSD.  At the January 2011 hearing, the Veteran reported that he was currently unemployed, at least in part due to his service-connected PTSD, and had not worked since 2002.  Further, the Veteran has stated on multiple occasions to VA examiners that he has been unable to work due to his service-connected right knee disorder.  In this regard, the United States Court of Appeals for the Federal Circuit has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Prior to adjudication of this TDIU issue, however, the Board finds that further evidentiary development is necessary.  Specifically, the Board notes that the most recent VA examination, conducted in May 2011, indicates that the Veteran was unable to work as of that date based on his service-connected PTSD.  However, as noted above, the Veteran contended on multiple occasions, as early as his April 2007 VA examination, that he was unable to work due to another service-connected disability-his post-operative residuals of right knee injury with lateral meniscectomy and arthritis.  The Board further notes that the Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  Thus, the issue of entitlement to a TDIU for the entirety of the appellate period remains before the Board.

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Court has stated that, in order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The Board notes that the Veteran is service connected for PTSD, which was rated as 50 percent disabling from April 10, 2008, to May 8, 2011, and as 100 percent disabling from May 9, 2011.  Service connection is also in effect for bilateral tinnitus, rated as 10 percent disabling; post-operative residuals of right knee injury with lateral meniscectomy and arthritis, rated as 10 percent disabling; and bilateral high frequency hearing loss, rated as noncompensably disabling.  Thus, the combined evaluation for the Veteran's service-connected disabilities was 60 percent prior to May 9, 2011, and 100 percent as of that date.  See 38 C.F.R. § 4.25 (2011).  Consequently, VA must determine whether throughout the entire appeal period the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from VA treatment providers, as well as VA examinations provided in May 2008, May 2010, and May 2011.  At the examinations, conducted to evaluate the Veteran's PTSD disability, the examiners evaluated the Veteran's ability to work as impacted by his PTSD individually.  However, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together, rendered him unable to seek or maintain gainful employment.  In addition, the Veteran has stated to VA on multiple occasions, including at his January 2011 hearing, that he is unable to work due to his service-connected disabilities, including both PTSD and a knee disorder.  The Board notes further that no adequate VA opinion has been obtained that assesses the Veteran's employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Thus, the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, have combined to make him unemployable at any time during the appellate period.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's service-connected medical conditions as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  Moreover, if it is found that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, the examiner should provide another opinion as to whether the Veteran has been unemployable at any time during the appellate period as a result of any individual service-connected disability.  See Bradley, 22 Vet. App. 280.

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination with a qualified VA medical professional to determine the effect, if any, of his service-connected PTSD, bilateral tinnitus, post-operative residuals of right knee injury with lateral meniscectomy and arthritis, and bilateral high frequency hearing loss on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion, and a notation that this review has taken place should be made in the examination report.  

After having thoroughly reviewed the Veteran's claims file and examined the Veteran, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his service-connected PTSD, bilateral tinnitus, post-operative residuals of right knee injury with lateral meniscectomy and arthritis, and bilateral high frequency hearing loss combine to preclude the Veteran from engaging in substantially gainful employment that is consistent with his education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, he or she must opine as to when the Veteran in fact became "unemployable" and as to which specific service-connected disability(ies) have rendered him unemployable.

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue remaining on appeal-entitlement to a TDIU.  If this benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case must then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


